DETAILED ACTION
Claims 1-27 have been canceled. Claims 28-53 have been added. Claims 28-36 and 39-53 are rejected. Claims 37-38 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 46 is objected to because of the following informalities:
Claim 46, line 5-6, “pre-processing” should be changed to “processing”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims, 46-49, in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 50 and 52-53 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0161064 A1 to Pope (hereinafter “Pope).
	As per claim 50, Pope discloses an apparatus comprising: an interface (Fig. 2 of Pope) and a network interface controller coupled to the interface (Fig. 2, 201, of Pope discloses the Network Interface Controller (NIC)), the network interface controller to: provide a processed data packet to a processor ([0054-0056] and Fig. 2, of Pope discloses a NIC sending a processed data packet to a host computer (see also [0086]), wherein the network interface controller is to receive the processed data packet in at least one packet ([0040, 0054-0056] of Pope discloses where the processed data packet is encapsulated before being transmitted) and the processed data packet was processed by an accelerator device based on a request from the network interface controller ([0040], of Pope discloses where the packet is processed based on a request).
As per claim 52, Pope discloses the apparatus of claim 50, wherein the network interface controller is to configure the accelerator device to process the data packet (Pope [0023] Preferably, the plurality of guest software domains includes a second guest software domain having a driver library for said accelerator module, the driver library supporting a second network endpoint and the privileged software domain being configured so as to allow the application to access the driver library by means of one or more second data packets directed to said second network endpoint, the second data packets being formed in accordance with the predetermined network protocol. Preferably, the driver library is configured to manage the accelerator module by means of driver commands encapsulated within data packets of the predetermined network protocol and directed to one or more of the first network endpoints.).
As per claim 53, Pope discloses the apparatus of claim 50, comprising the processor coupled to the network interface controller by the interface (Fig. 2 of Pope).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 28-29, 31, 34, 39-40, 42, 45-46, 48-49 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope as applied to claims 50 and 52-53 above, and further in view of US 20160380922 A1 to Gross, IV et al. (hereinafter “Gross”).
As per claim 28, Pope discloses a apparatus comprising: an interface (Pope Fig. 2 discloses an interface); and a network interface controller coupled to the interface (Fig. 2, of Pope discloses a NIC coupled to an interface), wherein the network interface controller is to: receive a data packet (Fig. 2 and [0022], of Pope discloses receiving a packet. [0062]: send data packets…that are received at the NIC); encapsulate the data packet in an encapsulating network packet ([0025, 0028, 0041, 0076], of Pope discloses where packets are encapsulated and where the Ethernet protocol can be used for encapsulation. [0074]: all data to and from the hardware accelerator is encapsulated as network data packets), wherein a payload of the encapsulating network packet includes the data packet; send the encapsulating network packet to an accelerator device for processing ([0059-0062], of Pope discloses the communication of packets to/from an accelerator. [0074]: all data to and from the hardware accelerator is encapsulated as network data packets); receive, from the accelerator device, an encapsulating response network packet which includes a processed data packet that is based on the data packet ([0056, 0059-0062], of Pope discloses the communication of packets to/from an accelerator. [0074]: all data to and from the hardware accelerator is encapsulated as network data packets); and provide the processed data packet to a processor (Fig. 2 of Pope and [0074]: all data to and from the hardware accelerator is encapsulated as network data packets.  [0031]: an accelerator module having a first medium access controller coupled to said second data port of the controller unit and a processor operable to perform one or more functions in hardware on data packets received at the accelerator module).
Pope may not explicitly disclose, but Gross, which is in the same field of endeavor, discloses wherein a payload of the encapsulating network packet includes the data packet ([0059, 0086], of Gross discloses where a data packet is encapsulated and the data packet becomes the payload of the encapsulation packet) and transmitting data packets to/from a sending and receiving end ([0059, 0086], of Gross). The purpose of Gross is to tunneling data packets by using encapsulation and offloading processing tasks to improve device performance ([0004-0005], of Gross). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gross with Pope, to tunneling data packets by using encapsulation and offloading processing tasks to improve device performance ([0004-0005], of Gross).
As per claim 29, Pope and Gross discloses the apparatus of claim 28, wherein to encapsulate the data packet in the encapsulating network packet comprises to encapsulate the data packet in an Ethernet packet ([0025, 0028, 0041, 0076], of Pope discloses where packet are encapsulated and where the Ethernet protocol can be used for encapsulation).
As per claim 31, Pope and Gross discloses the apparatus of claim 28, wherein the network interface controller is further to: receive a second data packet (Fig. 2 and [0022, 0059-0062], of Pope discloses receiving a packet); and provide the second data packet to the accelerator device for processing ([0059-0062], of Pope discloses the communication of packets to/from an accelerator), wherein the accelerator device is to process the second data packet and provide the processed second data packet to the network interface controller ([0059-0062], of Pope discloses the communication of packets to/from an accelerator), wherein the network interface controller is further to provide the processed second data packet to the processor (Fig. 2 and [0059-0062], of Pope discloses the communication of packets to/from an accelerator).
As per claim 34, Pope and Gross discloses the apparatus of claim 34, wherein the processor is to provide a second data packet to the network interface controller ([0059-0062] of Pope), and wherein the network interface controller is further to: encapsulate the second data packet in a second encapsulating network packet ([0025, 0028, 0041, 0076], of Pope discloses where packet are encapsulated and where the Ethernet protocol can be used for encapsulation); send the second encapsulating network packet to the accelerator device for processing ([0059-0062], of Pope discloses the communication of packets to/from an accelerator); receive, from the accelerator device, a second encapsulating response network packet which includes a second processed data packet ([0059-0062], of Pope discloses the communication of packets to/from an accelerator including after the packets are processed); and send the second processed data packet over a network (Fig. 2 of Pope).
As per claim 39, Pope discloses a method comprising: receiving, by a network interface controller, a data packet (Fig. 2 and [0022], of Pope discloses receiving a packet. [0062]: send data packets…that are received at the NIC); encapsulating, by the network interface controller, the data packet in an encapsulating network packet ([0025, 0028, 0041, 0076], of Pope discloses where packet are encapsulated and where the Ethernet protocol can be used for encapsulation. [0074]: all data to and from the hardware accelerator is encapsulated as network data packets), wherein a payload of the encapsulating network packet includes the data packet; sending, by the network interface controller, the encapsulating network packet to an accelerator device for processing ([0059-0062], of Pope discloses the communication of packets to/from an accelerator. [0074]: all data to and from the hardware accelerator is encapsulated as network data packets); receiving, by the network interface controller and from the accelerator device, an encapsulating response network packet which includes a version of the data packet after processing ([0056, 0059-0062], of Pope discloses the communication of packets to/from an accelerator. [0074]: all data to and from the hardware accelerator is encapsulated as network data packets); and providing, by the network interface controller, the processed data packet to a processor (Fig. 2 of Pope and [0074]: all data to and from the hardware accelerator is encapsulated as network data packets.  [0031]: an accelerator module having a first medium access controller coupled to said second data port of the controller unit and a processor operable to perform one or more functions in hardware on data packets received at the accelerator module).
Pope may not explicitly disclose, but Gross, which is in the same field of endeavor, discloses wherein a payload of the encapsulating network packet includes the data packet ([0059, 0086], of Gross discloses where a data packet is encapsulated and the data packet becomes the payload of the encapsulation packet) and transmitting data packets to/from a sending and receiving end ([0059, 0086], of Gross). The purpose of Gross is to tunneling data packets by using encapsulation and offloading processing tasks to improve device performance ([0004-0005], of Gross). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gross with Pope, to tunneling data packets by using encapsulation and offloading processing tasks to improve device performance ([0004-0005], of Gross).
As per claim 40, Pope and Gross discloses the method of claim 39, wherein encapsulating the data packet in the encapsulating network packet comprises encapsulating the data packet in an Ethernet packet ([0025, 0028, 0041, 0076], of Pope discloses where packet are encapsulated and where the Ethernet protocol can be used for encapsulation).
As per claim 42, Pope and Gross discloses the method of claim 39, further comprising: receiving, by the network interface controller, a second data packet (Fig. 2 and [0022, 0059-0062], of Pope discloses receiving a packet); providing, by the network interface controller, the second data packet to a second accelerator device for processing ([0059-0062], of Pope discloses the communication of packets to/from an accelerator. [0047] of Pope discloses where there are one or more accelerator units); processing, by the second accelerator device, the second data packet ([0059-0062], of Pope discloses the communication of packets to/from an accelerator); providing, by the second accelerator device, the processed second data packet to the network interface controller ([0059-0062], of Pope discloses the communication of packets to/from an accelerator); and providing, by the network interface controller, the processed second data packet to the processor (Fig. 2 and [0059-0062], of Pope).
As per claim 45, Pope and Gross discloses the method of claim 39, further comprising: providing, by the processor, a second data packet to the network interface controller encapsulating, by the network interface controller, the second data packet in a second encapsulating network packet ([0025, 0028, 0041, 0076], of Pope discloses where packet are encapsulated and where the Ethernet protocol can be used for encapsulation); sending, by the network interface controller, the second encapsulating network packet to the accelerator device for processing ([0059-0062], of Pope discloses the communication of packets to/from an accelerator); receiving, by the network interface controller and from the accelerator device, a second encapsulating response network packet which includes a second processed data packet ([0059-0062], of Pope discloses the communication of packets to/from an accelerator including after the packets are processed); and sending, by the network interface controller, the second processed data packet over a network (Fig. 2 of Pope).
As per claim 46, Pope discloses a compute device device comprising: circuitry for receiving a data packet at the network interface controller (Fig. 2 and [0022], of Pope discloses receiving a packet. [0062]: send data packets…that are received at the NIC); means for encapsulating the data packet in an encapsulating network packet ([0025, 0028, 0041, 0076], of Pope discloses where packet are encapsulated and where the Ethernet protocol can be used for encapsulation. [0074]: all data to and from the hardware accelerator is encapsulated as network data packets), wherein a payload of the encapsulated network packet includes the received data packet; circuitry for sending the encapsulating network packet to an accelerator device for pre-processing ([0059-0062], of Pope discloses the communication of packets to/from an accelerator. [0074]: all data to and from the hardware accelerator is encapsulated as network data packets); circuitry for receiving, from the accelerator device, an encapsulating response network packet which includes the data packet after processing ([0056, 0059-0062], of Pope discloses the communication of packets to/from an accelerator. [0074]: all data to and from the hardware accelerator is encapsulated as network data packets); and means for providing the processed data packet to a processor of the compute device (Fig. 2 of Pope and [0074]: all data to and from the hardware accelerator is encapsulated as network data packets.  [0031]: an accelerator module having a first medium access controller coupled to said second data port of the controller unit and a processor operable to perform one or more functions in hardware on data packets received at the accelerator module).
Pope may not explicitly disclose, but Gross, which is in the same field of endeavor, discloses wherein a payload of the encapsulating network packet includes the received data packet ([0059, 0086], of Gross discloses where a data packet is encapsulated and the data packet becomes the payload of the encapsulation packet) and transmitting data packets to/from a sending and receiving end ([0059, 0086], of Gross). The purpose of Gross is to tunneling data packets by using encapsulation and offloading processing tasks to improve device performance ([0004-0005], of Gross). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gross with Pope, to tunneling data packets by using encapsulation and offloading processing tasks to improve device performance ([0004-0005], of Gross).
As per claim 48, Pope and Gross discloses the compute device of claim 46, further comprising; a second accelerator device (Fig. 2 of Pope and [0047]); means for receiving, by the network interface controller, a second data packet (Fig. 2 and [0022, 0059-0062], of Pope discloses receiving a packet); means for providing, by the network interface controller, the second data packet to the second accelerator device for processing ([0059-0062], of Pope discloses the communication of packets to/from an accelerator); means for processing, by the second accelerator device, the second data packet ([0059-0062], of Pope discloses the communication of packets to/from an accelerator); means for providing, by the second accelerator device, the processed second data packet to the network interface controller ([0059-0062], of Pope discloses the communication of packets to/from an accelerator for processing); and means for providing, by the network interface controller, the processed second data packet to the processor of the compute device (Fig. 2 of Pope).
As per claim 49, Pope and Gross discloses the compute device of claim 46, further comprising: means for providing, by the processor, a second data packet to the network interface controller (Fig. 2 of Pope); means for encapsulating, by the network interface controller, the second data packet in a second encapsulating network packet ([0025, 0028, 0041, 0076], of Pope discloses where packet are encapsulated and where the Ethernet protocol can be used for encapsulation); means for sending, by the network interface controller, the second encapsulating network packet to the accelerator device for processing ([0059-0062], of Pope discloses the communication of packets to/from an accelerator); means for receiving, by the network interface controller and from the accelerator device, a second encapsulating response network packet which includes a second processed data packet ([0059-0062], of Pope discloses the communication of packets to/from an accelerator); and means for sending, by the network interface controller, the second processed data packet over a network (Fig. 2 of Pope).
As per claim 51, Pope discloses the apparatus of claim 50, wherein, prior to receipt of the processed data packet: the network interface controller is to provide the data packet, received by the network interface controller, to the accelerator device in a payload of a packet to process the data packet ([0074], of Pope discloses where a packet can be encapsulated to/from the accelerator).
Pope may not explicitly disclose, but Gross, which is in the same field of endeavor, discloses wherein a payload of an encapsulating network packet includes a data packet ([0059, 0086], of Gross discloses where a data packet is encapsulated and the data packet becomes the payload of the encapsulation packet) and transmitting data packets to/from a sending and receiving end ([0059, 0086], of Gross). The purpose of Gross is to tunneling data packets by using encapsulation and offloading processing tasks to improve device performance ([0004-0005], of Gross). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gross with Pope, to tunneling data packets by using encapsulation and offloading processing tasks to improve device performance ([0004-0005], of Gross).

Claim(s) 30, 32, 41, 43, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope and Gross as applied to claims 28-29, 31, 34, 39-40, 42, 45-46, 48-49 and 5-53 above, and further in view of US 2013/0138758 A1 to Cohen et al. (hereinafter “Cohen”).

As per claim 30, Pope and Gross discloses the apparatus of claim 28, wherein to send the encapsulating network packet to the accelerator device for processing comprises to send the encapsulating network packet to the accelerator device for decrypting and wherein to receive the encapsulating response network packet which includes the processed data packet comprises to receive the encapsulating response network packet which includes decrypted content of the data packet.
Pope may not explicitly disclose, but Cohen, which is in the same field of endeavor, discloses send the encapsulating network packet to the accelerator device for decrypting ([0031], of Cohen discloses where the packet is transmitted to the accelerator for decryption), and wherein to receive the encapsulating response network packet which includes the processed data packet comprises to receive the encapsulating response network packet which includes decrypted content of the data packet (Fig. 1, 2, and [0034-0038], of Cohen.  [0031]: In one example, a processor 103 passes data to a cryptographic accelerator 117 to encrypt data prior to transmitting the data onto the local area network 161. Similarly, data received from a NIC 109 is passed to a cryptographic accelerator 117 for decryption when data is received by the processor 103). The purpose of Cohen is to efficiently sharing remote peripherals and efficiently transmitting data between peripherals ([0002], of Cohen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cohen with Pope, to efficiently sharing remote peripherals and efficiently transmitting data between peripherals ([0002], of Cohen).
As per claim 32, Pope and Gross discloses the apparatus of claim 31, wherein to process the second data packet comprises to decrypt the second data packet.
Pope may not explicitly disclose, but Cohen, which is in the same field of endeavor, discloses wherein to process the second data packet comprises to decrypt the second data packet ([0031], of Cohen discloses where the packet is transmitted to the accelerator for decryption). The purpose of Cohen is to efficiently sharing remote peripherals and efficiently transmitting data between peripherals ([0002], of Cohen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cohen with Pope, to efficiently sharing remote peripherals and efficiently transmitting data between peripherals ([0002], of Cohen).
As per claim 41, Pope and Gross discloses the method of claim 13, wherein sending the encapsulating network packet to the accelerator device for processing comprises sending the encapsulating network packet to the accelerator device for decrypting, and wherein receiving the encapsulating response network packet which includes the data packet after processing comprises receiving the encapsulating response network packet which includes the data packet after decryption.
Pope may not explicitly disclose, but Cohen, which is in the same field of endeavor, discloses sending the encapsulating network packet to the accelerator device for decrypting ([0031], of Cohen discloses where the packet is transmitted to the accelerator for decryption), and wherein receiving the encapsulating response network packet which includes the data packet after processing comprises receiving the encapsulating response network packet which includes the data packet after decryption (Fig. 1, 2, and [0034-0038], of Cohen.  [0031]: In one example, a processor 103 passes data to a cryptographic accelerator 117 to encrypt data prior to transmitting the data onto the local area network 161. Similarly, data received from a NIC 109 is passed to a cryptographic accelerator 117 for decryption when data is received by the processor 103). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cohen with Pope, to efficiently sharing remote peripherals and efficiently transmitting data between peripherals ([0002], of Cohen).
As per claim 43, Pope and Gross discloses the method of claim 42, wherein processing the second data packet comprises decrypting the second data packet.
Pope may not explicitly disclose, but Cohen, which is in the same field of endeavor, discloses wherein processing the second data packet comprises decrypting the second data packet ([0031], of Cohen discloses where the packet is transmitted to the accelerator for decryption). The purpose of Cohen is to efficiently sharing remote peripherals and efficiently transmitting data between peripherals ([0002], of Cohen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cohen with Pope, to efficiently sharing remote peripherals and efficiently transmitting data between peripherals ([0002], of Cohen).
As per claim 47, Pope, Cohen, and Gross discloses the compute device of claim 46, wherein the circuitry for sending the encapsulating network packet to the accelerator device for processing comprises circuitry for sending the encapsulating network packet to the accelerator device for decrypting, and wherein the circuitry for receiving the encapsulating response network packet which includes the data packet after processing comprises circuitry for receiving the encapsulating response network packet which includes the data packet after decryption.
Pope may not explicitly disclose, but Cohen, which is in the same field of endeavor, discloses sending the encapsulating network packet to the accelerator device for decrypting ([0031], of Cohen discloses where the packet is transmitted to the accelerator for decryption), and wherein the circuitry for receiving the encapsulating response network packet which includes the data packet after processing comprises circuitry for receiving the encapsulating response network packet which includes the data packet after decryption (Fig. 1, 2, and [0034-0038], of Cohen.  [0031]: In one example, a processor 103 passes data to a cryptographic accelerator 117 to encrypt data prior to transmitting the data onto the local area network 161. Similarly, data received from a NIC 109 is passed to a cryptographic accelerator 117 for decryption when data is received by the processor 103). The purpose of Cohen is to efficiently sharing remote peripherals and efficiently transmitting data between peripherals ([0002], of Cohen). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cohen with Pope, to efficiently sharing remote peripherals and efficiently transmitting data between peripherals ([0002], of Cohen).

Claim(s) 33 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope and Gross as applied to claims 28-29, 31, 34, 39-40, 42, 45-46, 48-49 and 5-53 above, and further in view of US 2015/0186268 A1 to Asaad et al. (hereinafter “Asaad”).

As per claim 33, Pope and Gross discloses the apparatus of claim 28, wherein the network interface controller is to: provide transaction data to the accelerator device, wherein the transaction data indicates a transaction to be performed by the accelerator device on at least one packet received from the network interface controller (([0059-0062], of Pope discloses the communication of packets to/from an accelerator from the NIC).
Pope may not explicitly disclose, but Asaad, which is in the same field of endeavor, discloses provide transaction data to the accelerator device, wherein the transaction data indicates a transaction to be performed by the accelerator device ([0027, 0029, 0035], of Asaad). The purpose of Asaad is offloading one or more processing tasks from applications to an accelerator by sending instructions to a driver for the accelerator ([0026], of Asaad). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Asaad with Pope, to reduce the workload on a device ([0002], of Asaad).
As per claim 44, Pope and Gross disclose the method of claim 39, further comprising: providing transaction data to the network interface controller, wherein the transaction data indicates a transaction to be performed on the accelerator device; encapsulating, by the network interface controller, the transaction data in a second encapsulating network packet ([0025, 0028, 0041, 0076], of Pope discloses where data are encapsulated and where the Ethernet protocol can be used for encapsulation. [0074]: all data to and from the hardware accelerator is encapsulated as network data packets); and sending, by the network interface controller, the second encapsulating network packet to the accelerator device ([0059-0062], of Pope discloses the communication of data to/from an accelerator. [0074]: all data to and from the hardware accelerator is encapsulated as network data packets).
Pope may not explicitly disclose, but Asaad, which is in the same field of endeavor, discloses where the data is instructions for an accelerator and providing transaction data to the network interface controller, wherein the transaction data indicates a transaction to be performed on the accelerator device ([0027, 0029, 0035], of Asaad). The purpose of Asaad is offloading one or more processing tasks from applications to an accelerator by sending instructions to a driver for the accelerator ([0026], of Asaad). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Asaad with Pope, to reduce the workload on a device ([0002], of Asaad).

Claim(s) 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope and Asaad.

As per claim 35, Pope discloses an apparatus comprising: a network interface controller (Fig. 2, of Pope) and circuitry to provide transaction data to the network interface controller (Pope [0023] Preferably, the plurality of guest software domains includes a second guest software domain having a driver library for said accelerator module, the driver library supporting a second network endpoint and the privileged software domain being configured so as to allow the application to access the driver library by means of one or more second data packets directed to said second network endpoint, the second data packets being formed in accordance with the predetermined network protocol. Preferably, the driver library is configured to manage the accelerator module by means of driver commands encapsulated within data packets of the predetermined network protocol and directed to one or more of the first network endpoints.), wherein the transaction data is to indicate a transaction to be performed on an accelerator device and wherein the network interface controller is to: encapsulate the transaction data in an encapsulating network packet (Pope [0023] Preferably, the plurality of guest software domains includes a second guest software domain having a driver library for said accelerator module, the driver library supporting a second network endpoint and the privileged software domain being configured so as to allow the application to access the driver library by means of one or more second data packets directed to said second network endpoint, the second data packets being formed in accordance with the predetermined network protocol. Preferably, the driver library is configured to manage the accelerator module by means of driver commands encapsulated within data packets of the predetermined network protocol and directed to one or more of the first network endpoints. [0025, 0028, 0041, 0076], of Pope discloses where data packets are encapsulated and where the Ethernet protocol can be used for encapsulation. [0074]: all data to and from the hardware accelerator is encapsulated as network data packets); and send the encapsulating network packet to the accelerator device (Pope [0023] Preferably, the plurality of guest software domains includes a second guest software domain having a driver library for said accelerator module, the driver library supporting a second network endpoint and the privileged software domain being configured so as to allow the application to access the driver library by means of one or more second data packets directed to said second network endpoint, the second data packets being formed in accordance with the predetermined network protocol. Preferably, the driver library is configured to manage the accelerator module by means of driver commands encapsulated within data packets of the predetermined network protocol and directed to one or more of the first network endpoints. [0025, 0028, 0041, 0076], of Pope discloses where data packets are encapsulated and where the Ethernet protocol can be used for encapsulation. [0074]: all data to and from the hardware accelerator is encapsulated as network data packets).
Pope may not explicitly disclose, but Asaad, which is in the same field of endeavor, discloses where the data is instructions for an accelerator and wherein the transaction data is to indicate a transaction to be performed on an accelerator device ([0027, 0029, 0035], of Asaad). The purpose of Asaad is offloading one or more processing tasks from applications to an accelerator by sending instructions to a driver for the accelerator ([0026], of Asaad). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Asaad with Pope, to reduce the workload on a device ([0002], of Asaad).
As per claim 36, Pope and Asaad discloses the apparatus of claim 35, wherein to encapsulate the transaction data in the encapsulating network packet comprises to encapsulate the transaction data in an Ethernet packet ([0025, 0028, 0041, 0076], of Pope discloses where packets are encapsulated and where the Ethernet protocol can be used for encapsulation).

Allowable Subject Matter
Claims 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
No arguments were presented as all previous claims were canceled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476


/FAIYAZKHAN GHAFOERKHAN/Examiner, Art Unit 2476